DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 66-67 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The originally filed claim requires the longitudinal constraining member to “cover” a portion of the abluminal surface (e.g. its location must be over the abluminal surface, although additional elements might be positioned therebetween), whereas the newly presented claim doesn’t require its first constraining member to cover anything, but rather simply be “secured” to the abluminal surface via an adhesive, without covering it (e.g. it could be secured adjacent the abluminal surface, or directly secured via adhesive without an intervening member). These two distinct embodiments would have received an election/restriction requirement if both submitted originally due to their differences in scope. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 66-67 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Response to Arguments
Applicant's arguments filed 10/12/22 have been fully considered but they are not persuasive.
On pages 7-8 Applicant argues amendments overcome the 112 rejections.
The Examiner respectfully notes the 112b rejections have been cleared up, but 112a rejections are now made in light of the amendments. See below.
On page 9 Applicant argues amendments overcome the 103 rejections, but then states that the combination presented by the Examiner is actually not obvious. Applicant argues that no additional materials are needed to support Campbell’s prosthesis, and thus Campbell already teaches a prosthesis which is maintained in a compressed configuration meaning there isn’t any reason to provide a mechanism to maintain compression such as is taught by Kocur, particularly since Campbell teaches away from incorporating other materials into the graft. 
The Examiner respectfully disagrees, noting the ability of the device of Campbell to support itself doesn’t appear to have an effect on whether or not a separate material might be desirable to maintain the device in compression. Further, while Applicant notes Campbell teaches away from the incorporation of more materials into the graft itself, the Examiner points out that this doesn’t appear to be supported with any citations from Campbell, and also doesn’t appear to be related to whether or not a distinct restraining member might obviously be included on top of the graft if desired. Finally, while Applicant notes that the device of Campbell might be expanded at one point (e.g. after implantation), the rejection of record actually relates five other instances of restraining which occur at various points in the device’s manufacture and/or use. However, even if the restraining is only to be contemplated for after implantation and in-situ expansion, the use of a restraining member which changes the amount or type of force necessary to provide the expansion are all still within the realm of reasonings as to why one of ordinary skill in the art might include a restraining member such as is taught by Kocur.

Claim Objections
Claim 44 is objected to because of the following informalities:  
Claim 44 is objected to for referring to “the abluminal surface” of the porous member with improper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first longitudinal restraining member covering one portion, does not reasonably provide enablement for the first longitudinal restraining member covering more than one portion (e.g. “at least one portion”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to recreate the invention commensurate in scope with these claims. The Examiner notes that the elected embodiment of species 2c (Figure 3) shows only the first longitudinal restraining element as covering one, and only one portion.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 44-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 5843171 A) hereinafter known as Campbell in view of Kocur (US 7022132 B2).
Regarding claims 44-45 Campbell discloses an implantable device comprising:
a porous member comprising a microstructure including a multiplicity of fibrils (Column 4 lines 35-37),
wherein the porous member comprises a longitudinally uncompressed configuration and a longitudinally compressed configuration, wherein a mean fibril length in the uncompressed configuration is greater than the mean fibril length in the compressed configuration (see Figure 5 showing the compressed (item 13) and uncompressed (item 11) lengths. See also Figure 8, at least items 2, 6, 11 all of which refer to longitudinal restraining and/or longitudinal extension), and 
a first longitudinal constraining member that covers (a) portion of the abluminal surface of the porous member (Column 11 lines 7, 10, 39-40, 51-52 and Column 12 lines 2-4, all of which refer to different instances of restraining which occurs within the device),
but is silent with regards to there being a second longitudinal constraining member which covers a different portion of the abluminal surface of the porous member and the first member is configured to maintain a least the a portion of the abluminal surface in the compressed configuration.
However, regarding claims 44-45 Kocur teaches a method of constraining a part of a stent in which there is a first constraining member (Figure 11a item 415 (left)) which covers [one] portion of an abluminal surface of an underlying member (Figure 11a; Column 5 lines 64-65) and is configured to maintain at least a portion of the abluminal surface of the underlying member in a compressed configuration (Column 5 lines 17-20), and a second longitudinal constraining member (Figure 11a item 415 (right)) which is configured to maintain a different portion of the abluminal surface of the underlying member in a compressed configuration (Figure 11a; Column 5 lines 64-65). Campbell and Kocur are involved in the same field of endeavor, namely implantable devices which are constrained. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Campbell by utilizing a constraining member such as is taught by Kocur during the manufacture of the device since this is a known type of restraint which is appropriate to maintain a compressed configuration of a stent. MPEP 2143(I)(D) indicates that the use of a known technique to a known device is obvious to the person of ordinary skill.
Regarding claim 46 the Campbell Kocur Combination teaches the device of claim 45 substantially as is claimed,
wherein the Combination further teaches the first and second longitudinal constraining members cover different portions of the abluminal surface of the porous member (see Kocur Figure 11a which shows the different constraining members in different locations, and also Campbell Figures 1-3 which all show different locations which must be restrained during manufacture).
Regarding claim 47 the Campbell Kocur Combination teaches the device of claim 44 substantially as is claimed,
wherein Kocur further teaches the first constraining member is a perforated sleeve (Column 5 lines 17-18; webs or nets; lines 29-30; lines 57-60; (Col 4 lines 38-42) The web/nets include fatigue points which can be laser-introduced holes).
Regarding claim 48 the Campbell Kocur Combination teaches the device of claim 47 substantially as is claimed,
wherein Kocur further teaches perforations of the perforated sleeve are configured to facilitate rupturing (Column 5 lines 29-31 failure/fatigue points are weak points which release the underlying member).
Regarding claim 49 the Campbell Kocur Combination teaches the device of claim 44 substantially as is claimed,
wherein the Combination further teaches discloses the first longitudinal constraining member is configured to rupture upon application of at least one of a radial/longitudinal force to the implantable device (this is considered to be inherent, a force of a sufficient strength would rupture the constraining member). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        10/18/22